                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                               CASE NO.:5:18-cv-366-FL

 JAMES ALLEN POINDEXTER, JERRY
 JONES, GREGORY HOLT, AND THE
 CONSTITUTION PARTY OF NORTH
 CAROLINA,
                                                           REPLY IN SUPPORT OF
                      Plaintiffs,                        MOTION FOR ATTORNEY FEES

 v.

 KIM WESTBROOK STRACH in her
 official capacity as the Executive Director
 of the North Carolina State Board of
 Elections and Ethics Enforcement,

                     Defendants.


           COME NOW the Plaintiffs, by and through counsel, and hereby replies to the response of

Defendant Strach in opposition to Plaintiff Motion for Attorney Fees and state unto the Court as

follows:

                                            ARGUMENT

      I.      PLAINTIFFS ARE THE PREVAILING PARTIES PURSUANT TO 42 U.S.C.
              § 1983, WHICH ENTITLES PLAINTIFFS TO ATTORNEYS’ FEES.

           Under 42 U.S.C. § 1988, “In any action or proceeding to enforce a provision of sections .

. . 1983 . . . the court, in its discretion, may allow the prevailing party, other than the United

States, a reasonable attorney's fee as part of the costs . . . .” 42 U.S.C. § 1988(b). A plaintiff

prevails “when actual relief on the merits of his claim materially alters the legal relationship

between the parties by modifying the defendant's behavior in a way that directly benefits the

plaintiff.” See Lefemine v. Wideman, 568 U.S. 1, 4, 133 S. Ct. 9, (2012) (quoting Farrar v.

Hobby, 506 U.S. 103, 111-112, 113 S. Ct. 566, 121 L. Ed. 2d 494 (1992)). The Supreme Court



                                                   1
             Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 1 of 11
has stated that an injunction or declaratory judgment, like a damages award, will usually satisfy

that test. See Lefemine 568 U.S. at 4.

          Here, Defendant impliedly concedes that Plaintiffs are the prevailing party. (ECF Doc. 39,

p. 1.) Because of such concession, Defendant’s request that Plaintiffs’ motion be denied wholly is

inappropriate and unwarranted. (Id. at 9.) Therefore, Plaintiffs’ motion for attorney fees should

be allowed in whole or in part. See Blanchard v. Bergeron, 489 U.S. 87, 89 n.1, 103 L. Ed. 2d 67,

109 S. Ct. 939 (1989) (stating that "the prevailing party 'should ordinarily recover an attorney's

fee unless special circumstances would render such an award unjust."). The special circumstances

exception is "narrow" and applies "only on rare occasions." See City of Greensboro v. Guilford

Cty. Bd. of Elections, No. 1:15-CV-559, 2018 U.S. Dist. LEXIS 798 (M.D.N.C. Jan. 3, 2018). 1

Plaintiffs have altered the legal arrangement between themselves and Defendant through this

lawsuit and are prevailing parties entitled to attorney fees as a result.

    II.      PLAINTIFFS’ COUNSEL’S HOURS ARE REASONABLE IN LIGHT OF THE
             COMPLEX NATURE OF THIS MATTER BEFORE THE COURT.

          Awards of such fees are a particularly critical component of the remedy to which prevailing

plaintiffs are entitled in cases where private citizens are forced to litigate to enforce their

constitutional rights, and assume the cost of such litigation upfront. See City of Riverside v. Rivera,

477 U.S. 561, 577 (1986) (“If private citizens are able to assert their civil rights, and if those who




1
 Special circumstances are "few and far between;" however, courts sometimes find special circumstances
that justify denying fees. See City of Greensboro, , 2018 U.S. Dist. LEXIS 798 (M.D.N.C. Jan. 3, 2018.
Courts principally deny attorney’s fees when an award would not advance the purpose of § 1988. See Kay
v. Ehrler, 499 U.S. 432, 437-38, 111 S. Ct. 1435, (1991) (denying fees to a pro se attorney-plaintiff because
fee award would not advance "the overriding statutory concern . . . in obtaining independent counsel for
victims of civil rights violations"), or when a plaintiff's suit does not vindicate civil rights. See,
e.g., Chastang v. Flynn & Emrich Co., 541 F.2d 1040, 1045 (4th Cir. 1976) (denying fees because the
plaintiffs' suit was filed after the plan was amended to abolish any discriminatory impact). None of these
special circumstances are at play in this case.


                                                     2
            Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 2 of 11
violate the Nation’s fundamental laws are not to proceed with impunity, then citizens must have

the opportunity to recover what it costs them to vindicate these rights in court.”).

       Attorneys for prevailing plaintiffs in civil rights cases should be compensated “for all time

reasonably expended on a case.” Riverside, 477 U.S. at 578; see also Stuart v. Walker-McGill, No.

1:11-CV-804, 2016 U.S. Dist. LEXIS 7976, *22-*23 (M.D.N.C. Jan. 25, 2016) (“While a close

and careful review of reasonableness of time spent on a case is appropriate, it is improper to engage

in an ex post facto determination of whether attorney hours were necessary to the relief obtained.”).

Cases that present “complex and interrelated issues of fact and law” or involve novel claims may

reasonably require higher expenditures of time than other cases. See Riverside, 477 U.S. at 571;

Daly v. Hill, 790 F.2d 1071, 1078 (4th Cir. 1986) (citing Blum v. Stenson, 464 U.S. 886, 1549

(1984)) (“[A]s a general rule, the novelty and complexity of a lawsuit will be reflected in the

number of billable hours.”).

       “Voting suits are unusually onerous to prepare.” South Carolina v. Katzenbach, 383 U.S.

301, 314 (1966). Voting rights lawsuits are widely recognized as among the most complex, fact

intensive, time-consuming, and expensive federal cases to bring and to litigate. As the Supreme

Court explained in 1966, such suits “sometimes require[e] as many as 6,000 man-hours.” Id.; see

also, Richard H. Pildes, The Future of Voting Rights Policy: From Anti-Discrimination to the Right

to Vote, 49 How. L.J. 741, 747 (2006). Since 1993, the Federal Judicial Center has compiled

statistics on the amount of time and effort required by sixty-three (63) types of cases in the federal

courts. See Fed. Judicial Ctr., 2003-2004 District Court Case Weighting Study: Final Rep. to the

Subcomm. on Judicial Statistics of the Comm. on Judicial Res. of the Judicial Conf. of the U.S.

(2005) (https://www.fjc.gov/sites/default/files/2012/CaseWts0.pdf.) The Federal Judicial Center

study identified voting rights cases as the sixth most time consuming, just ahead of civil antitrust




                                                  3
          Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 3 of 11
cases. Id. at 60 fig. 4. According to the study, voting rights cases require nearly four times the

judicial resources of the median district court case. Id.

       Because of the complexity and novelty of the Plaintiffs claims, Plaintiffs’ counsel was

required to expend significant time researching relevant case law and statutes as well as expend

time drafting memoranda as reflected in Exhibit A to the Martineau and Henkle Declarations.

(Martineau Decl., Ex A. & Henkle Decl., Ex. A.)

       This case arose from the passage of various bills into law including N.C. Sess. Law 2018-

13, a so-called “sore loser” law which was enacted after the Plaintiffs here had exercised their

rights to run in the 2018 general election. Plaintiffs had been certified to participate in the 2018

general election but were de-certified by Defendant through the N.C. State Bd. of Elections and

Ethics Enforcement. Adding to the complexity of this case was the fact that this case was impacted

by legislation and court action in other cases. See Cooper v. Berger, No. 18-CVS-9805 (N.C.

Super. Ct. Wake County August 21, 2018); N.C. State Conf. of the NAACP v. Moore, No. 18-CVS-

9806 (N.C. Super Ct. Wake County August 21, 2018) at 29-30 (unpublished); see also, Anglin v.

Berger et al., (18 CVS 9748) and Edwards v. NC State Board of Elections et al., (18 CVS 9749).

Furthermore, this case was impacted by cases pending in the Middle District: Common Cause, et

al. v. Rucho, et al., 1:16-CV-1026, & League of Women Voters of North Carolina, et al. v. Rucho,

et al., 1:16-CV-1164. (ECF Doc. 26.) In a split decision, the panel ruled that the 2016 congressional

maps violated constitutional prohibitions against excessive partisan gerrymandering of

congressional districts. This decision likewise implicated the printing of ballots and candidates,

like Plaintiffs from running on those ballots in their respective districts. (ECF Doc. 26.) The core

issues in this case were not straightforward. Due to the complexity of this nature in this case, hours

expended by Plaintiffs’ counsel are appropriate. Plaintiff obtained a preliminary injunction




                                                  4
          Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 4 of 11
establishing success on the merits of their Equal Protection, procedural due process and substantive

due process claims which vindicated their rights for the recently concluded 2018 general election.

Poindexter v. Strach, 324 F. Supp. 3d 625 (E.D.N.C. 2018). 2

     III.      PLAINTIFFS’ COUNSEL’S TIME ENTRIES ARE APPROPRIATE AND
               SUFFICIENTLY SPECIFIC.

     Defendant contends that Plaintiffs’ counsel has engaged in block billing such that Plaintiffs

counsel’s entries are not specific enough. However, this Court in Veasey v. Wilkins, 158 F. Supp.

3d 466 (E.D.N.C. 2016), analyzed this issue and came to the opposite conclusion of Defendant.

The Court opined that “While some entries included multiple tasks, the entries break down the

exact amount of time spent on each task.” Id. at 472.

            Additionally, some entries included by Plaintiff’s counsel in Veasey were less specific than

Plaintiff’s counsel in this case. See Veasey v. Wilkins, 158 F. Supp. 3d 466 (E.D.N.C. 2016)5:14-

cv-369-BO; (ECF Doc. 65-3) (billing 3.40 hours for “Continued revisions to brief, discussed same

with D. Sigale, complete briefing and exhibits, and filed same[;]” billing 5.20 hours for “Drafted

portions of brief regarding Monell, statutory interpretation, and other matters; drafted statement of

the case and statement of facts, email with D. Sigale[;]” and 2.60 hours for “Continued legal

research and writing for brief in opposition to Motion to Dismiss, and reviewed correspondence

from D. Sigale regarding same.”).




2
    The Supreme Court explained in Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933
(1983), “Litigants in good faith may raise alternative legal grounds for a desired outcome, and
the court's rejection of or failure to reach certain grounds is not a sufficient reason for reducing
a fee. The result is what matters.” 461 U.S. at 435 (Emphasis added). The Fourth Circuit has said
in Western Insulation, LP v. Moore, 362 Fed. Appx. 375 (4th Cir. 2010), “[A] district court
evaluating the degree of success on the merits between successful and unsuccessful claims should
not look to the motives of the plaintiff as guidance, meaning the court should not attempt to
determine what the plaintiff would have thought more important. The comparison should be with
the relief "sought" not the relief "most important" to the plaintiff. The court must therefore view
the entirety of the suit objectively” Id. at 380.


                                                     5
              Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 5 of 11
         The Court in Veasey stated that it did “not find such time entries too vague to decipher”

and “[g]iven the context of each entry it [was] clear what task was being billed.” Veasey, 158 F.

Supp. 3d at 472. Other courts have declined to reduce fees where the defendant alleged block

billing. See Rust v. Elec. Workers Local No. 26 Pension Trust Fund, 2012 U.S. Dist. LEXIS 82044

(E.D. Va. 2012) (where a court declined to impose an across the board reduction where there was

“nothing that would suggest that plaintiff [was] seeking fees for non-recoverable activities”). Time

spent drafting and researching are relevant and related to this litigation and are proper for awards

of attorney fees. Likewise, communications regarding how to comply with the order granting

preliminary injunction entered by this Court are relevant and related to this litigation and proper

for awards of attorney fees. Additionally, consulting with other attorneys does not relieve an

attorney of a duty to thoroughly prepare a case under the circumstances.

   IV.      PLAINTIFFS’ COUNSEL’ RATES ARE REASONABLE PURSUANT TO
            THE RELEVANT LEGAL MARKET AND IN LIGHT OF PRIOR CASE
            LAW.

         Plaintiffs’ counsel’s rates are reasonable. Defendant does not challenge the rate of $350.00

per hour for Ms. Martineau, but does challenge the rate of $250 per hour for Mr. Henkle. (ECF

Doc. 39, p. 7, n. 5.) However, Mr. Henkle’s rate of $250.00 per hour is reasonable. In analyzing

the reasonableness of rates in the present case, the Court may consider rates in other cases. See

Silver Deer St. John Equity Partners, LLC., v. Kopelman, 2012 U.S. Dist. LEXIS 166849*5

(E.D.N.C. 2012) (noting that this Court has “considered the rates awarded by this and other North

Carolina district courts as well as its own knowledge of the market rate in this district.”).

Frequently, Courts take judicial notice of rates awarded in previous cases. See Eastern Associated

Coal Corp. v. Dir., OWCP, 724 F.3d 561, 575 n.13 (4th Cir. 2013).




                                                  6
           Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 6 of 11
       In the Fourth Circuit's recent decision in a comparable civil rights case, McAfee v. Boczar,

738 F.3d 81 (4th Cir. 2013), which affirmed hourly rates of $585.00 and $365.00 as reasonable for

a Richmond-based lead counsel and senior associate, respectively. Further, this Court has found

reasonable rates at $400.00 per hour, and higher, for partner work and rates between $300.00 and

$200.00 for associate work. See, Laschkewitsch v. Am. Nat'l Life Ins. Co., No. 5:15-CV-21-D,

2017 U.S. Dist. LEXIS 185321 (E.D.N.C. July 27, 2017) (stating that attorney’s fees at a rate of

$480-500 and $340-$370 were reasonable and fell within the range of customary fees for the

Eastern District); Reliastar Life Ins. Co. v. Laschkewitsch, No. 5:13-CV-210-BO, 2014 U.S. Dist.

LEXIS 198870 (E.D.N.C. Apr. 14, 2014), (awarding fees in 2014 at rates of $400/hr. for a senior

partner, $238/hr. for a junior associate, and $150-$200/hr. for paralegals); Silverdeer St. John

Equity Partners I LLC v. Kopelman, 5:11-cv-00095-JF, 2012 U.S. Dist. LEXIS 166849, at *1

(E.D.N.C. Nov. 21, 2012), appeal withdrawn (Jan. 29, 2013) (awarding fees “for a straightforward

collection action” in this District based on partner rates of $400 per hour., associate rates of $200

to $300 per hour and a paralegal rate of $100 per hour); Bennett v. CSX Transp. Inc., 905 F. Supp.

2d 704, 708 (E.D.N.C. 2012) reversed on other grounds, 552 F. App’x 222 (4th Cir. 2014)

(awarding partner rate of $410 per hour., an associate rate of $300 per hour, and a paralegal rate

of $160 per hour).

       Other courts within the Fourth Circuit had held reasonable a previous award at the hourly

rate of $575.00 for a partner in a closely analogous case in which this Court enjoined the Virginia

State Board of Elections from enforcing a voting statute that it had deemed unconstitutional. Lux

v. Judd, 868 F. Supp. 2d. 519, 531-32 (E.D. Va. 2012). Likewise, the hourly rates allowed in a

recent voting rights case, Page v. Va. State Bd. of Elections, Civil Action No. 3:13-cv-678, 2015

U.S. Dist. LEXIS 180310 (E.D. Va. Mar. 10, 2015), are instructive to the reasonableness of




                                                 7
          Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 7 of 11
Plaintiffs’ proposed rates in this action. In Page, the Court found reasonable the rates of $575.00

for senior partners, $390.00 to $410.00 for senior associates, and $300.00-$345.00 for junior

associates. Id.. Additionally, a paralegal rate at $230.00 was found reasonable. Id. These hourly

rates from a comparable market, (Richmond, VA) in a highly similar case exceed Plaintiffs’

requested rates in this case in all respects. Id.

        Additionally, Furthermore, attorneys with similar experience to Mr. Henkle have had

motions for attorneys’ fees granted by this Court at similar rates. See Johnson v. Weinstein & Riley,

P.S., 2011 U.S. Dist. LEXIS 33978 (E.D. N.C. 2011) (granting Plaintiffs’ counsels’ motion for

attorney’s fees at a rate of $250.00 in 2011 where one attorney had graduated law school in 2005

and work on the case had been completed in 2009 and early 2010). These rates reveal that the

billing rates charged by Plaintiffs’ counsel in this matter are reasonable and customary for legal

services provided in the Eastern District of North Carolina. Therefore, the rate of $250.00 per

hour for Mr. Henkle conforms to associate level work that is considered reasonable and customary

for legal services pursuant to the prior decision of the Court.

        Here, prior cases law and the evidence submitted by Plaintiffs’ counsel reveals that the

$250.00 rate for Mr. Henkle to be reasonable. (See Benton Decl. ¶ 8-10.)(stating any hourly rate

of $250.00 for an associate like Mr. Henkle . . . [is] reasonable . . .”). Such evidence provided by

Mr. Benton conforms to the aforementioned case law supporting fee awards at similar rates by this

Court. See Mammano v. Pittston County, 792 F.2d 1242, 1245 (4th Cir. 1986) (stating that

“Serving as counsel of record at trial is not a prerequisite to the recovery of fees. The issue, simply,

is whether services were performed which contributed to claimant’s success in the lawsuit.”); See

ECOS, Inc., v. Brinegar, 671 F. Supp. 381, 398 (M.D.N.C. 1987) (stating that a young attorney




                                                    8
          Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 8 of 11
should not be penalized for only recently being admitted to the bar where the attorney demonstrates

legal skill and ability).

        In the alternative, if the Court should find some of the Defendant’s arguments persuasive,

counsel acknowledges that the Court in its discretion may reduce counsel fees. See Bunn v. Bowen,

637 F. Supp. 464, 471 n. 6 (E.D.N.C. 1986) (stating that employing a percentage reduction is a

practical means of trimming fat from plaintiff’s fee petition and that a Court may identify and, as

another option, disallow specific hours that are not adequately documented); Rust v. Elec. Workers

Local No. 26 Pension Trust Fund, 2012 U.S. Dist. LEXIS 82044 (E.D. Va. 2012) (where a court

acknowledged the power to make an across the board reduction declined to do so where there was

“nothing that would suggest that plaintiff [was] seeking fees for non-recoverable activities”); see

also, Johnson v. Weinstein & Riley, P.S., 2011 U.S. Dist. LEXIS 33978 (E.D. N.C. 2011) (reducing

counsel fees by twenty percent (20%)(from 127.2 to 101.76. hours) without identifying and

disallowing specific hours which it felt were not adequately documented and where counsel had

billed over fourteen (14) hours for activities (of 127.2 total) related to his own motion and

memorandum for attorney fees).

        Plaintiffs acknowledge that when a court determines an award of attorney fees is

appropriate under the statute, the amount of attorney fees awarded lies within the discretion of the

court. Silver Deer St. John Equity Partners, LLC., v. Kopelman, 2012 U.S. Dist. LEXIS 166849

(E.D.N.C. 2012). Plaintiffs request that the Court award attorney fees as requested in their Motion

in light of the aforementioned cases where similar fees have been awarded.

                                         CONCLUSION

        For the foregoing reasons, Plaintiffs’ motion for attorney fees should be granted.




                                                 9
           Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 9 of 11
Respectfully submitted this the 11 day of December, 2018.

                                       MARTINEAU KING, PLLC


                                       /s/ S. Mark Henkle
                                       S. Mark Henkle, Esq.
                                       N.C. State Bar No. 49265
                                       P.O. Box. 241268
                                       Charlotte, NC 28224
                                       Tel: 704-247-8525
                                       Fax 704-247-8582
                                       mhenkle@martineauking.com
                                       Attorney for Plaintiffs




                                      10
 Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 10 of 11
                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system which sent notification of the same to all counsel of record in this matter.



       Respectfully submitted this the 11 day of December, 2018.



                                                 MARTINEAU KING, PLLC


                                                 /s/ S. Mark Henkle
                                                 S. Mark Henkle, Esq.
                                                 N.C. State Bar No. 49265
                                                 P.O. Box. 241268
                                                 Charlotte, NC 28224
                                                 Tel: 704-247-8525
                                                 Fax 704-247-8582
                                                 mhenkle@martineauking.com
                                                 Attorney for Plaintiffs




                                                11
         Case 5:18-cv-00366-FL Document 40 Filed 12/11/18 Page 11 of 11
